Citation Nr: 0821364	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-27 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Kurt P. Leffler


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1979 and from November 1981 to November 1994.
This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for skin cancer (claimed as basal cell 
carcinoma).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that his currently diagnosed skin cancer 
(basal cell carcinoma) had its clinical onset during active 
service due to prolonged sun exposure without skin 
protection.  

In February 2007, the veteran submitted additional evidence, 
including photographs documenting sun exposure during 
service, which he claims led to the onset of his currently 
diagnosed basal cell carcinoma.  The evidence is pertinent 
because it was not previously considered by VA decision 
makers and because it relates to a specific in-service event 
on which the veteran has based his claim.  The veteran did 
not waive consideration of the evidence by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304(c) (2007).

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or to obtain a medical opinion where it 
is deemed necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that 
the claimed disability may be associated with in-service 
injuries for the purposes of a VA examination).  

In this case, the veteran has not been afforded a VA 
examination to address his claim for service connection for 
skin cancer (claimed as basal cell carcinoma).  In light of 
the new evidence the veteran has submitted pertaining to in-
service sun exposure and the veteran's post-service diagnosis 
and treatment for skin cancer, which his private medical 
provider has related to his history of sun exposure, the 
Board finds that a VA examination addressing the etiology of 
his currently diagnosed skin cancer is necessary to fully and 
fairly assess the merits of this claim.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination with the appropriate examiner 
for the purpose of ascertaining the 
etiology of his currently diagnosed skin 
cancer.  The claims file should be made 
available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should give 
particular consideration to the new 
evidence submitted by the veteran 
(photographs documenting sun exposure 
during service) as well as the veteran's 
post-service medical records showing 
complaints, diagnoses, and treatment for 
basal cell carcinoma and other skin 
problems (actinic lesions and seborrheic 
keratoses) since approximately November 
2003.  The examiner should specifically 
opine as to whether it is as likely as not 
(50 percent probability or greater) that 
the veteran's currently diagnosed skin 
cancer had its onset due to his in-service 
sun exposure or is otherwise related to 
his period of active service.  A rationale 
for the opinion must be provided.  The 
examiner should reconcile the opinion with 
all other clinical evidence of record.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


